            Case 3:16-md-02741-VC Document 4133 Filed 06/14/19 Page 1 of 5




 1   WILKINSON WALSH + ESKOVITZ LLP                ARNOLD & PORTER KAYE SCHOLER
     Brian L. Stekloff (pro hac vice)              LLP
 2   (bstekloff@wilkinsonwalsh.com)                Pamela Yates (CA Bar No. 137440)
 3   Tamarra Matthews Johnson (pro hac vice)       (Pamela.Yates@arnoldporter.com)
     (tmatthewsjohnson@wilkinsonwalsh.com)         777 South Figueroa St., 44th Floor
 4   Rakesh Kilaru (pro hac vice)                  Los Angeles, CA 90017
     (rkilaru@wilkinsonwalsh.com)                  Tel: (213) 243-4178
 5   2001 M St. NW, 10th Floor                     Fax: (213) 243-4199
     Washington, DC 20036
 6   Tel: (202) 847-4030
 7   Fax: (202) 847-4005

 8   HOLLINGSWORTH LLP                             COVINGTON & BURLING LLP
     Eric G. Lasker (pro hac vice)                 Michael X. Imbroscio (pro hac vice)
 9   (elasker@hollingsworthllp.com)                (mimbroscio@cov.com)
     1350 I St. NW                                 One City Center
10
     Washington, DC 20005                          850 10th St. NW
11   Tel: (202) 898-5843                           Washington, DC 20001
     Fax: (202) 682-1639                           Tel: (202) 662-6000
12

13   Attorneys for Defendant
     MONSANTO COMPANY
14

15                                UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17                                             )
     IN RE: ROUNDUP PRODUCTS                   )   MDL No. 2741
18                                             )
     LIABILITY LITIGATION
                                               )   Case No. 3:16-md-02741-VC
19                                             )
                                               )   MONSANTO COMPANY’S
20                                             )   OPPOSITION TO PLAINTIFF’S
     This document relates to:                 )   MOTION TO AMEND THE JUDGMENT
21                                             )
     Hardeman v. Monsanto Co., et al.,         )
22                                             )
     3:16-cv-0525-VC
                                               )
23

24

25

26

27

28
                                             -1-
            MONSANTO’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND THE JUDGMENT
            Case 3:16-md-02741-VC Document 4133 Filed 06/14/19 Page 2 of 5




 1          Defendant Monsanto Company (“Monsanto”) opposes Plaintiff’s motion to amend the
 2   judgment (MDL ECF No. 3979) because it seeks prejudgment interest on his economic damages
 3   that is not collectible under California law.
 4          As Plaintiff acknowledges, prejudgment interest is available in California only for
 5   damages “subject to precise calculation, such as medical expenses.” Plf.’s Mot. Am. J. at 4
 6   (MDL ECF No. 3979) (citing In re Pago Pago Aircrash, 525 F. Supp. 1007 (C.D. Cal. 1981)).
 7   Further, interest can be recovered only from the time that such damages were “certain, or capable
 8   of being made certain by calculation.” Cal. Civ. Code § 3287(a); Bullock v. Philip Morris USA,
 9   Inc., 198 Cal. App. 4th 543, 573 (Cal. Ct. App. 2011). To qualify as “certain” under Section
10   3287, the defendant must “actually know[] the amount of damages or could compute that amount
11   from readily available information.” Bullock, 198 Cal. App. 4th at 573-74; Chesapeake Indus.,
12   Inc. v. Togova Enterprises, Inc., 149 Cal. App. 3d 901, 907 (Cal. Ct. App. 1983). “If the
13   defendant does not know or cannot readily compute the damages, the plaintiff must supply him
14   with a statement and supporting data so that defendant can ascertain the damages.” KGM
15   Harvesting Co. v. Fresh Network, 36 Cal. App. 4th 376, 391 (Cal. Ct. App. 1995). The bottom
16   line for certainty is that there must be “essentially no dispute between the parties concerning the
17   basis of computation of damages if any are recoverable.” Cataphora Inc. v. Parker, 848 F.
18   Supp. 2d 1064, 1072 (N.D. Cal. 2012) (quoting Esgro Central, Inc. v. General Ins. Co., 20 Cal.
19   App. 3d 1054, 1060 (Cal. Ct. App. 1971)).
20          Plaintiff seeks prejudgment interest going back to the filing of the complaint, but he
21   cannot establish that his damages were “certain” at that time. Plaintiff’s first amended complaint
22   contains only a vague prayer for relief for such damages: It asks for an award of “economic
23   damages in the form of medical expenses, out of pocket expenses, lost earnings and other
24   economic damages in an amount to be determine [sic] at trial.” Plf.’s First Am. Compl. at 29,
25   (Hardeman ECF No. 6) (emphasis added). Plaintiff provided nothing more to substantiate his
26   claims. It was not until February 24, 2019, when the parties stipulated to Mr. Hardman’s medical
27   expenses, after Plaintiff provided Monsanto with his bills, that the amount of economic damages
28
                                                     -2-
             MONSANTO’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND THE JUDGMENT
            Case 3:16-md-02741-VC Document 4133 Filed 06/14/19 Page 3 of 5




 1   ($200,967.10) became “certain” under the law. Joint Stipulation, (Hardeman ECF No. 113).
 2   Accordingly, Plaintiffs’ motion should be denied.
 3          None of the cases Plaintiff cites in his motion support his request for interest dating back
 4   to the filing of the complaint. In Bullock, the trial court awarded prejudgment interest as of the
 5   date of the verdict because the damages had not become certain until the jury determined them
 6   based on conflicting evidence. 198 Cal. App. 4th at 573-74. In Levy-Zenter, the court analyzed
 7   more than a half dozen plaintiffs, many with distinct factual circumstances regarding damages,
 8   and determined that the damages became certain at different times—for some plaintiffs, when
 9   the parties stipulated to damages; for others, when plaintiffs provided damages figures in
10   response to interrogatories; and for the remainder, when plaintiffs submitted expert reports on
11   damages. Levy-Zenter Co. v. S. Pac. Transportation Co., 74 Cal. App. 3d 762, 800-05 (Cal. Ct.
12   App. 1977). The common thread, however, was that damages were not deemed to be certain
13   before a concrete number had been communicated to the defendant. See id. And although the
14   court in Coulter ordered prejudgment interest from the filing of the complaint, that case is
15   materially different. There, the complaint specifically sought 5% of the purchase price of a
16   piece of real property that had already been sold. Coulter v. Howard, 113 Cal. App. 208, 218
17   (Cal. Ct. App. 1931). In other words, the amount of economic damages was fixed as of the date
18   of the complaint. Not so here.
19          Because the amount of economic damages was not certain as of the filing of the
20   complaint, the Court should deny Mr. Hardeman’s motion. To the extent the Court is inclined
21   to amend the judgment, it should at most award prejudgment interest dating back to the time the
22   economic damages became certain in this case – the parties’ February 24, 2019 stipulation. For
23   these reasons, Monsanto respectfully requests that the Court deny Mr. Hardeman’s motion.
24

25   DATED: June 14, 2019
26                                                Respectfully submitted,
27                                                /s/ Brian L. Stekloff___________
28
                                                   -3-
            MONSANTO’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND THE JUDGMENT
     Case 3:16-md-02741-VC Document 4133 Filed 06/14/19 Page 4 of 5




 1
                                  Brian L. Stekloff (pro hac vice)
 2                                (bstekloff@wilkinsonwalsh.com)
                                  Tamarra Matthews Johnson (pro hac vice)
 3                                (tmatthewsjohnson@wilkinsonwalsh.com
                                  Rakesh Kilaru (pro hac vice)
 4                                (rkilaru@wilkinsonwalsh.com)
 5                                WILKINSON WALSH + ESKOVITZ LLP
                                  2001 M St. NW, 10th Floor
 6                                Washington, DC 20036
                                  Tel: (202) 847-4030
 7                                Fax: (202) 847-4005
 8                                Pamela Yates (CA Bar No. 137440)
 9                                (Pamela.Yates@arnoldporter.com)
                                  ARNOLD & PORTER KAYE SCHOLER
10                                777 South Figueroa St., 44th Floor
                                  Los Angeles, CA 90017
11                                Tel: (213) 243-4178
                                  Fax: (213) 243-4199
12

13                                Eric G. Lasker (pro hac vice)
                                  (elasker@hollingsworthllp.com)
14                                HOLLINGSWORTH LLP
                                  1350 I St. NW
15                                Washington, DC 20005
                                  Tel: (202) 898-5843
16
                                  Fax: (202) 682-1639
17
                                  Michael X. Imbroscio (pro hac vice)
18                                (mimbroscio@cov.com)
                                  COVINGTON & BURLING LLP
19                                One City Center
                                  850 10th St. NW
20
                                  Washington, DC 20001
21                                Tel: (202) 662-6000

22
                                  Attorneys for Defendant
23                                MONSANTO COMPANY
24

25

26

27

28
                                   -4-
     MONSANTO’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND THE JUDGMENT
            Case 3:16-md-02741-VC Document 4133 Filed 06/14/19 Page 5 of 5




 1                                      CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that on this 14th day of June 2019, a copy of the foregoing was
 3   filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to
 4   all appearing parties of record.
 5

 6                                               /s/ Brian L. Stekloff___________
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -5-
             MONSANTO’S OPPOSITION TO PLAINTIFF’S MOTION TO AMEND THE JUDGMENT
